Citation Nr: 1425116	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for phobic disorder with claustrophobia and anxiety attacks (phobic disorder).

2.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1978 to May 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the February 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania RO. 

Subsequent to the February 2007 rating decision, which denied an increased rating in excess of 30 percent for phobic disorder, post-service VA treatment records which discussed increased symptoms associated with the Veteran's psychiatric disorder, were associated with the claims file.  The Board notes that these VA treatment records, some of which were dated after the February 2007 rating decision, were not considered at the time of the February 2007 rating decision.  Although the Veteran did not specifically express disagreement with the denial of an increased rating in excess of 30 percent for phobic disorder, the Board finds that the February 2007 rating decision is not final and is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  

In Bond, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  
38 C.F.R. § 20.304.  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In the present case, the Board finds that the VA treatment records, received within one year of the February 2007 rating decision, constitute new evidence relating to the Veteran's phobic disorder.  Therefore, the February 2007 rating decision is not final and is properly on appeal before the Board.  Id.  

A total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2013 rating decision, the RO denied a TDIU.  The Veteran has not expressed disagreement with that determination; therefore, the TDIU issue is not before the Board for consideration.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a disability rating in excess of 30 percent for phobic disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's claim of whether new and material evidence has been received to reopen the claim for service connection for PTSD relates to symptoms and manifestations that are not clearly distinguishable from his service-connected phobic disorder. 


CONCLUSION OF LAW

The appeal for whether new and material evidence has been received to reopen the claim for service connection for PTSD is dismissed. 38 U.S.C.A. § 7105(d) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Appellant's claim for whether new and material evidence has been received to reopen the claim for service connection for PTSD is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply. See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA does not apply because the issues presented are solely of statutory and regulatory interpretation and/or the respective claims are barred as a matter of law in that it cannot be substantiated. See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).

It is important to recognize that the Veteran cannot be doubly compensated for the same disability. The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses. 38 C.F.R. § 4.14  (2013); Aberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). Additionally, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition. Mittleider v. West, 11 Vet. App. 181 (1998). See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

At the outset, there is no indication in the medical evidence of record that the Veteran has been diagnosed with a PTSD.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability. Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Regardless, the Board finds that the Veteran's PTSD claim is moot because the Veteran has already been service-connected for a psychiatric disorder that encompasses the manifestations of his currently claimed PTSD. That is, service connection has already been established for a psychiatric disability, characterized as a phobic disorder, and assigned a current disability rating of 30 percent. 

Both the Veteran's mental conditions of service-connected phobic disorder and claimed PTSD are accounted for in the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2013). The General Rating Formula pertains to the manifestations of the Veteran's phobic disorder, including impairments in mood, thinking, judgment, and social functioning, and other symptomatology and is rated accordingly. Id.  Indeed, there are diagnostic codes contemplating both phobia (DC 9403) and PTSD (DC 9411) under § 4.130.  Indeed, both of these disorders are grouped under the same heading, "Anxiety Disorders." Id.

Absent evidence of a mental disability with distinct symptomatology from his service-connected phobic disorder, consideration of service connection for PTSD is not warranted. Such an action would amount to impermissible pyramiding. 38 C.F.R. § 4.14 . VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.  In point of fact, the Veteran has already been compensated for any PTSD symptoms through his service-connected phobic disorder, which, like PTSD, is an anxiety disorder.  orthopedic. See General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9403, 9411 (2013).

The Board here finds that the contentions regarding claimed symptoms of PTSD do not constitute a valid claim, as there is no basis in the rating code for a separate grant under the circumstances of this case; and as such under 38 U.S.C.A. § 7105(d)(5), this appeal is dismissed. See 38 U.S.C.A. § 7105(d)(5) (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed). See also Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).


ORDER

The appeal in the claim for entitlement to service connection for PTSD is dismissed.


REMAND

During an October 2008 VA examination, the Veteran reported that he received Social Security Administration (SSA) disability benefits.  When asked by the examiner which disabilities he had been granted SSA benefits for, the Veteran stated that he could not remember.  As the Veteran's SSA disability determination and related documents may contain evidence relevant to his service-connected phobia disorder, the Board finds that all SSA records should be obtained and associated with the claims file. 

Finally, the last VA treatment record is dated November 5, 2010 from the Pittsburgh VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the Pittsburgh VAMC from November 2010 to the present and associated with the record.  Any negative responses should be properly documented in the record.

2.  Obtain SSA records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.  If unsuccessful, document all attempts made to obtain these records.

3.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



